Exhibit 10.13

 

Third Amendment to Employment Agreement

 

This Third Amendment to the Employment Agreement (this “Third Amendment”) is
entered into as of this 21 day of July 2015, by and between Yifat Zommer, an
individual residing at Rehovot, Israel (the “Executive”), and ORAMED Ltd., a
company incorporated under the laws of the State of Israel, with an address at
Hi-Tech Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 



WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 19, 2009 (the “Original Agreement”), which was amended on
August 31, 2009 (the "First Amendment") and on July 17, 2013 (the "Second
Amendment" and together with the Original Agreement and the First Agreement -
the “Employment Agreement”); and

 

WHEREAS, Company and the Executive desire to amend some of terms and conditions
of the Employment Agreement.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.            In Section 2.1(a) - Salary of the Original Agreement, the
following paragraph is hereby added:

 

As of July 1st, 2015, the Executive shall be entitled to a gross monthly salary
of NIS 33,347 (the “Salary”).




2.            Except for the changes and/or additions stated herein, all the
other terms of the Employment Agreement shall remain valid and bind the parties
without any change. In the case of a contradiction between the provisions of
this Third Amendment and the provisions of the Employment Agreement, the
provisions of this Third Amendment shall prevail. Without limiting the
generality of the foregoing, the term “Agreement” as used in the Employment
Agreement shall be deemed to be the Employment Agreement as amended by this
Amendment.


IN WITNESS WHEREOF, the parties have executed this Third Amendment to Employment
Agreement as of July 21st, 2015.

  

  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Yifat Zommer
  Yifat Zommer

 